United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4024
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jorge Hernandez-Reyes,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 11, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jorge Hernandez-Reyes appeals the sentence the district court1 imposed after
he pleaded guilty to possessing with intent to distribute 50 grams or more of a
methamphetamine mixture in violation of 21 U.S.C. § 841(a)(1), (b)(1), and one count
of criminal forfeiture. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that 18 U.S.C. § 3553(a) warrants
a more lenient sentence than the 78-month prison sentence imposed.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We conclude that the sentence is not unreasonable: the district court properly
considered the section 3553(a) factors in sentencing Hernandez-Reyes at the bottom
of the Guidelines range, and we see nothing in the record to rebut the presumption that
the sentence is reasonable. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th
Cir.) (when sentence is within Guidelines range, defendant bears burden to rebut
presumption of reasonableness; burden is satisfied by showing, with reference to
§ 3553(a), that district court based sentence on improper or irrelevant factor or failed
to consider relevant factor), cert. denied, 126 S. Ct. 840 (2005).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment, we
grant counsel leave to withdraw, and we deny Hernandez-Reyes’s motion for
appointment of new counsel.
                        ______________________________




                                          -2-